FILED
                            NOT FOR PUBLICATION                                MAY 15 2013

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHARON A. MOLYNEUX,                              No. 12-35178

              Plaintiff - Appellant,             D.C. No. 3:11-cv-05006-RJB

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,** Acting
Commissioner of Social Security,

              Defendant - Appellee.



                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert J. Bryan, Senior District Judge, Presiding

                        Argued and Submitted May 8, 2013
                               Seattle, Washington


Before: HAWKINS, THOMAS, and NGUYEN, Circuit Judges.




       *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
       **
           Carolyn W. Colvin, Acting Commissioner of Social Security, is substituted
for her predecessor, Michael J. Astrue, Commissioner of Social Security, pursuant to
Fed. R. App. P. 43(c)(2).
      Sharon Molyneux (“Molyneux”) appeals the district court’s judgment affirming

an Administrative Law Judge’s (“ALJ”) denial of her applications for Social Security

disability benefits. After determining that Molyneux suffered from two severe

impairments, the ALJ concluded that she had the residual functional capacity (“RFC”)

to perform light work (with some exceptions), including her past relevant work as a

cashier. We have jurisdiction pursuant to 42 U.S.C. § 405(g) and 28 U.S.C. § 1291,

and we affirm.1

      Molyneux contends that the ALJ made a number of errors in the course of

examining the medical evidence, weighing her credibility, and assessing lay witness

testimony. Most of the errors she cites in the ALJ’s consideration of the medical

evidence are not errors at all. The only potential such error—the ALJ’s failure to

address the report of state agency physician Dr. Clifford—is harmless, as that report

is not inconsistent with the ALJ’s RFC assessment. Carmickle v. Comm’r, Social Sec.

Admin., 533 F.3d 1155, 1162 (9th Cir. 2008) (in assessing whether the ALJ’s error

was harmful, “the relevant inquiry . . . is not whether the ALJ would have made a




      1
        We review the district court’s order de novo, reversing “only if the ALJ’s
decision was not supported by substantial evidence in the record as a whole or if the
ALJ applied the wrong legal standard.” Molina v. Astrue, 674 F.3d 1104, 1110 (9th
Cir. 2012) (citation omitted). We do not reverse for errors that are harmless. Id. at
1111.

                                         2
different decision absent any error,” but rather “whether the ALJ’s decision remains

legally valid, despite such error”).

      We agree with Molyneux that two of the ALJ’s numerous reasons for finding

her only partially credible are erroneous. His determination that she received only

conservative pain treatment is factually inaccurate, and his rejection of her subjective

testimony for lack of objective evidence that her impairments could be expected to

cause the degree of the alleged symptoms is legally invalid. See Lingenfelter v.

Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). Despite these errors, the ALJ’s

remaining reasons for finding Molyneux not entirely credible, coupled with other

record evidence calling her trustworthiness into question, comprise “substantial

evidence supporting the ALJ’s conclusions on . . . credibility.” Carmickle, 533 F.3d

at 1162 (alteration in original) (citation and internal quotation marks omitted).

      Finally, having provided germane reasons for doing so, the ALJ did not err in

giving little weight to the lay testimony in this case. Bruce v. Astrue, 557 F.3d 1113,

1115 (9th Cir. 2009).

      In sum, though another ALJ might have reached a different conclusion, this

ALJ’s findings are supported by substantial evidence in the record, and any errors are

harmless.

      AFFIRMED.


                                           3